[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________                   FILED
                                                             U.S. COURT OF APPEALS
                                No. 10-14206-FF                ELEVENTH CIRCUIT
                                                                   APRIL 21, 2011
                             Non-Argument Calendar
                                                                    JOHN LEY
                           ________________________
                                                                     CLERK

                   D.C. Docket No. 4:09-cr-00066-SPM-WCS-1

UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                       versus

DEREK LAMAR POPE,
a.k.a. Tater,

                                                               Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Northern District of Florida
                          ________________________
                                 (April 21, 2011)

Before BARKETT, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Derek Lamar Pope appeals his 120-month concurrent sentences imposed

after he pled guilty to distribution of more than five grams of cocaine base, in
violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B)(iii) (2010), and possession with

intent to distribute more than fifty grams of cocaine base, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(A)(iii) (2010). On appeal, Pope challenges the district court’s

finding that he was ineligible for safety-valve relief because he had failed to

provide complete and truthful information about his offenses to the government.

After review, we affirm.1

       The safety-valve provision requires a district court to calculate a

defendant’s advisory guidelines range for certain drug offenses without regard to

any mandatory minimum sentence if the defendant meets the five criteria set forth

in U.S.S.G. § 5C1.2. 18 U.S.C. § 3553(f); U.S.S.G. § 5C1.2(a). The defendant

has the burden to prove his eligibility for safety-valve relief by a preponderance of

the evidence. United States v. Milkintas, 470 F.3d 1339, 1345 (11th Cir. 2006);

Poyato, 454 F.3d at 1298.

       Of the five criteria, the only one at issue in this appeal requires the

defendant “not later than the time of the sentencing hearing” to provide truthful

and complete information “concerning the offense or offenses that were part of the

       1
          “When reviewing a district court’s safety-valve decision, we review for clear error a
district court’s factual determinations . . . [and] de novo the court’s legal interpretation of the
statutes and sentencing guidelines.” United States v. Poyato, 454 F.3d 1295, 1297 (11th Cir.
2006) (quotation marks omitted). “The question of whether the information [that the defendant]
supplied to the government . . . was truthful and complete . . . is a factual finding for the district
court.” United States v. Brownlee, 204 F.3d 1302, 1305 (11th Cir. 2000).

                                                   2
same course of conduct or of a common scheme or plan . . . .” U.S.S.G.

§ 5C1.2(a)(5). To satisfy this requirement, the defendant must come forward and

truthfully supply all information he has relating to his offenses; the government is

not required to solicit information from the defendant. Milkintas, 470 F.3d at

1345-46. A drug defendant’s obligation to provide full disclosure includes any

“information relating to the involvement of others and to the chain of the narcotics

distribution.” United States v. Cruz, 106 F.3d 1553, 1557 (11th Cir. 1997).

      Here, the district court did not clearly err in finding that Pope failed to

provide full and truthful information about his cocaine supplier. Pope’s proffer

letter to the government, which was attached to the Presentence Investigation

Report: (1) identified Pope’s cocaine supplier only as “Golf Boy,” even though

Pope had known his supplier for four or five years and his supplier had repeatedly

“fronted” him large quantities of cocaine; (2) described Golf Boy generally as a

black male in his late twenties or early thirties; and (3) did not disclose a specific

location for Golf Boy, stating merely that he was from Bainbridge, Georgia and

was believed to be living in the area of Lake Dudley, Georgia.

      After repeated attempts, Pope finally agreed to appear for an in-person

interview. However, Pope did not present any evidence as to the substance of this

interview.

                                           3
       At sentencing, the government argued that during debriefing Pope “only

mentioned a few vague assertions and would not mention individuals that the

government knew he had associated with,” including one individual the

government believed would “put this case together.” After the district court

denied his safety-valve request, Pope contended that his information at the

debriefing was not “so vague,” but he conceded that he had not provided names

for all the individuals with whom the government knew he had dealings.

       Under these circumstances, we cannot say the district court clearly erred in

finding that Pope’s information about Golf Boy was not complete and truthful.

Pope’s proffer letter identified his supplier only as Golf Boy and claimed Pope did

not know Golf Boy’s real name. Although Pope had the burden to show he met

the safety-valve criteria, he did not present any evidence about what he disclosed

during his debriefing and admitted he did not provide the government with the

names it was looking for.2


       2
         Pope complains that the district court did not give him an opportunity to respond to the
government’s characterization of his in-person interview before ruling on the safety-valve
request. Pope did not raise this objection at sentencing or give the district court any indication
that he wished to make a rebuttal or to present evidence. On appeal, Pope does not identify any
argument or evidence he would have presented had the district court asked him whether he
wanted to respond. Given that the district court’s safety-valve ruling turned on Pope’s
undisputed failure to identify Golf Boy, any alleged error in failing to ask Pope whether he
wanted to respond or present evidence was harmless. See Williams v. United States, 503 U.S.
193, 203, 112 S. Ct. 1112, 1120-21 (1992) (applying harmless error analysis to sentencing
court’s application of the Sentencing Guidelines).

                                                 4
      We also reject Pope’s argument that the district court improperly deferred to

the government’s assessment of his truthfulness. See United States v. Espinosa,

172 F.3d 795, 797 (11th Cir. 1999) (concluding that the district court must

independently assess the truthfulness of the defendant’s information). The district

court made an explicit, independent finding that Pope’s information about Golf

Boy was not the complete truth.

      AFFIRMED.




                                         5